     Case 1:20-cv-01487 Document 7 Filed 11/19/20 Page 1 of 2 PageID #: 21




                                                                             Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




ENEAS WALDEMAR ORTEGA-VARGAS,
A# 212–909–939,

      Petitioner,

v.                                                          4:20cv493–WS/MAF

WILLIAM BARR, et al.,

      Respondents.



                    ORDER DIRECTING TRANSFER OF CASE

      Before the court is the magistrate judge's report and recommendation (ECF

No. 5) docketed October 20, 2020. The magistrate judge recommends that the

action be transferred to the United States District Court for the Western District of

Louisiana. Petitioner has filed no objections to the report and recommendation.

      The court having reviewed the matter, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 5) is adopted

and incorporated by reference in this order of the court.
    Case 1:20-cv-01487 Document 7 Filed 11/19/20 Page 2 of 2 PageID #: 22




                                                                              Page 2 of 2


      2. The clerk shall TRANSFER this action to the United States District Court

for the Western District of Louisiana, Alexandria Division, for all further

proceedings.

      DONE AND ORDERED this             19th    day of    November       , 2020.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
